Citation Nr: 0013918	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for constrictive 
pericarditis, claimed as secondary to service-connected 
residuals of gunshot wounds to the right pleural cavity and 
Muscle Group II (anterior and posterior thorax).

2.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

The above two matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), dated in February 1996 and November 
1997.

The Board notes that, in a December 1999 statement, the 
veteran's representative implied that the veteran is a 
recipient of disability benefits from the Social Security 
Administration (SSA).  Copies of that particular decision 
from the SSA, and of the medical evidence on which the 
decision was based, are not of record.  However, the Board 
sees no need to remand this case to attempt to secure said 
evidence, as nothing in the record suggests that the addition 
of that evidence would change the outcome of the matters on 
appeal. As thoroughly explained in the body of the present 
decision, the service connection claim is not well grounded, 
and the medical evidence in the file is against a rating 
exceeding 50 percent for the service-connected PTSD.  The 
production of the SSA evidence would, at most, only serve to 
confirm that the veteran suffers from constrictive 
pericarditis and other nonservice-connected cardiovascular 
conditions, and that he has a history of PTSD.  Thus, a 
remand of this case at this point in time for said additional 
development would only further, and unnecessarily, delay the 
resolution of the present matters.


FINDINGS OF FACT

1.  Constrictive pericarditis was initially diagnosed 
approximately 30 years after the veteran's separation from 
active military service, there is no competent evidence in 
the file demonstrating that said disability is causally 
related to service, and the medical statements in the file 
addressing the etiology of this disability do not support a 
finding that it is secondary to the service-connected 
residuals of gunshot wounds to the right pleural cavity and 
Muscle Group II (anterior and posterior thorax).

2.  The evidence does not reveal an individual whose social 
and industrial capabilities are severely or totally impaired, 
nor an individual with symptoms including, for example, 
obsessional rituals, intermittently illogical, obscure, or 
irrelevant, speech, impaired impulse control, spatial and/or 
time disorientation, persistent delusions or hallucinations, 
grossly inappropriate behavior, memory loss, etc., as 
required for ratings higher than the rating that is currently 
in effect.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for constrictive 
pericarditis, claimed as secondary to service-connected 
residuals of gunshot wounds to the right pleural cavity and 
Muscle Group II (anterior and posterior thorax), that is well 
grounded or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  A disability evaluation in excess of 50 percent for the 
service-connected PTSD is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Part 4, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that a person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  Establishing a well-grounded claim for 
service connection for a particular disability requires more 
than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See, Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); and 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") set out three requirements that 
must be met in order for every claim of service connection to 
be considered well grounded.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  Third, there must be competent evidence of a 
nexus between the injury or disease in service and the 
current disability (medical evidence).  The third requirement 
can be satisfied by a statutory presumption that certain 
diseases that manifest within certain prescribed periods are 
related to service.  See, Caluza, at 506.

Generally, competent medical evidence is required to meet 
each of the three above cited elements.  However, for the 
second element, the kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail and VA is in fact 
precluded from further assisting the claimant in developing 
the claim.  See, 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 
78, 81 (1990); and Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  On the 
other hand, when a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), VA has a duty to assist the veteran in the development 
of his or her claim.  38 U.S.C.A. § 5107(a) (West 1991).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Additionally, disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service-connected and, when 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See, 38 C.F.R. § 3.310(a) (1999).

The well-groundedness requisite set forth by the Court in 
Caluza also applies to claims for secondary service 
connection.  In this regard, it is noted that the Court has 
specifically indicated that "claim[s] for secondary service 
connection, like all claims, must be well grounded."  See, 
in this regard, Reiber v. Brown, 7 Vet. App. 513, 516 (1995); 
see, also, Wallin v. West, 11 Vet. App. 509, 512 (1998); and 
Jones v. West, 12 Vet. App. 383 (1999).  Consequently, it 
naturally follows that, if a claimant is seeking service 
connection benefits on a secondary basis, there must be 
evidence of a current disability and evidence linking that 
disability to a service-connected disability.




First Issue
Entitlement to service connection for constrictive 
pericarditis,
claimed as secondary to service-connected residuals of 
gunshot wounds to
the right pleural cavity and Muscle Group II (anterior and 
posterior thorax).

The veteran contends that he should be service-connected for 
the diagnosed constrictive pericarditis because this 
disability is, in his and his spouse's opinion, secondary to 
the service-connected residuals of gunshot wounds to the 
right pleural cavity and Muscle Group II (anterior and 
posterior thorax).

A review of the file reveals that the veteran sustained 
gunshot wounds to his right pleural cavity and Muscle Group 
II during service in February 1966, for the residuals of 
which he is currently service-connected.  In March 1997, he 
was hospitalized at a VA medical facility for 18 days (being 
discharged in April 1997), with a history of shortness of 
breath increasing over the past six weeks, an occasional 
squeezing-type chest pain in the anterior wall and a three-
year history of intermittent lower extremity edema.  During 
this admission, he underwent several surgical procedures, 
including a catheterization and a coronary angiography, and a 
diagnosis of constrictive pericarditis was made, with no 
opinion regarding the etiology of this disease being rendered 
at the time.  The veteran thereafter had another VA 
admission, in May 1997, to undergo a pericardiectomy, which 
was accomplished without complications, according to the 
record.

Both the veteran and his spouse have claimed that they 
believe that the veteran's constrictive pericarditis is 
secondary to the service-connected residuals of gunshot 
wounds.  They have not shown, however, nor have they claimed, 
that they are medical experts with the authority to render 
informed medical opinions.  Being that the case, their 
opinions of causation are evidently insufficient to prove 
causation and, unfortunately, and more importantly, they are 
not supported by any medical evidence, or opinion, in the 
file.  To the contrary, the medical evidence in the file 
addressing this question actually weighs against the 
existence of such a nexus, as shown in the following 
paragraphs.

According to the report of a July 1997 VA mental disorders 
examination, one of the two purposes of this examination was 
to answer the question of whether or not the veteran's PTSD 
had caused the veteran's constrictive pericarditis, delirium 
or congestive heart failure.  In the subscribing examiner's 
opinion, he "doubt[ed] very much that the post-traumatic 
stress disorder caused the [veteran]'s constrictive 
pericarditis, delirium or congestive heart failure."

In a statement also dated in July 1997, a VA Chief of 
Cardiology indicated that he had reviewed the medical 
records, and that, "[i]n my professional opinion, there is 
no relationship or connection between the veteran's service 
connected lung injury or PTSD and the diagnosis of 
constrictive pericarditis."

In addition to the above, the record contains a three-page 
July 1997 VA psychiatric consultation record, according to 
the subscriber of which "I doubt [that] PTSD is directly 
related to constrictive pericarditis, delirium or [congestive 
heart failure]."

Finally, the subscriber of a February 1999 report of a VA 
"heart" medical examination said in the report that he had 
reviewed the claims folder and service records, that he had 
"discussed [them] with Cardiology," and that "[t]here was 
no evidence found to suggest a relationship between his 
constrictive pericarditis and his service-connected right 
pleural cavity injury secondary to gunshot wound."

As clearly shown above, constrictive pericarditis was 
initially diagnosed approximately 30 years after the 
veteran's separation from active military service, there is 
no competent evidence in the file demonstrating that said 
disability is causally related to service, and the only 
competent (i.e., medical) statements in the file addressing 
the etiology of this disability fail to support a finding 
that it is secondary to the service-connected residuals of 
gunshot wounds to the right pleural cavity and Muscle Group 
II (anterior and posterior thorax), as claimed by the 
veteran.  The Caluza criteria of inservice onset of a present 
disability and a nexus between a present disability and 
service, or a service-connected disability, have not been 
met.

In view of the above finding, the Board concludes that the 
veteran has failed in his initial duty to submit a claim of 
entitlement to service connection for constrictive 
pericarditis, claimed as secondary to service-connected 
residuals of gunshot wounds to the right pleural cavity and 
Muscle Group II (anterior and posterior thorax), that is well 
grounded or capable of substantiation.  

Additionally, the Board notes that the veteran has not 
reported that any additional, not yet of record, competent 
evidence exists that, if obtained, would establish a well-
grounded claim for the disability at issue in this case.  As 
noted earlier, his representative has implied that there 
might be SSA-related records yet to be secured, but it is not 
apparent otherwise than that these records would, at most, 
only serve to confirm that the veteran has a variety of 
cardiovascular conditions, including the diagnosed 
constrictive pericarditis, rather than constitute evidence 
sufficient to fulfill the two above mentioned Caluza criteria 
that have not been met in this case.  Therefore, VA has no 
further duty to assist the veteran in developing his claim of 
entitlement to service connection for constrictive 
pericarditis, secondary to the service-connected residuals of 
gunshot wounds to the right pleural cavity and Muscle Group 
II.  Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Second Issue
Entitlement to a disability evaluation in excess of 50 
percent for PTSD:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The veteran contends that his service-connected PTSD should 
be rated higher than evaluated.  A review of the record shows 
that the PTSD is currently rated as 50 percent disabling 
under the provisions of Diagnostic Code 9411 of the Schedule, 
and that, in determining the appropriate rating, the RO has 
considered both sets of rating criteria set forth in the two 
versions of Diagnostic Code 9411 that have been in effect 
during the pendency of this appeal, i.e., the set of 
regulations preceding a November 1996 revision (hereinafter, 
"the old criteria"), and the set of regulations that have 
been in effect since November 1996 (hereinafter, "the new 
criteria").

Under the old criteria, the current rating of 50 percent is 
warranted when the service-connected PTSD is productive of 
considerable impairment in the individual's ability to 
establish or maintain effective or favorable relationships 
with people, and when, by reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996).

Under the new criteria, the current rating of 50 percent is 
warranted when the PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411 (1999).

Under the old criteria, a 70 percent rating is warranted when 
the individual's ability to establish and maintain effective 
or favorable relationships with people is severely impaired, 
and when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
individual's ability to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996).

Under the new criteria, a 70 percent rating is warranted when 
the service-connected mental disorder is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (1999).

Under the old criteria, a 100 percent (total) rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when the individual has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).

Under the new criteria, a 100 percent (total) rating is 
warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 (1999).

According to the report of a March 1996 VA mental disorders 
examination, the veteran said that he had been wounded in 
combat in the late 1960's, that he had been unable to sleep 
during the past five years because of nightmares and 
flashbacks about the war, and that he had had several 
psychiatric hospitalizations in recent years.  He was okay if 
he took his medicines, but avoided crowds and war movies, and 
complained of startled responses to loud noises, and auditory 
hallucinations.  He had an eight-grade level of education, 
had worked as a welder in the past, and had been last 
employed 10 years ago, as a boat mechanic.

The above report also reveals that, on examination, the 
veteran was noted to be well nourished, appropriately 
dressed, and adequately groomed, although he fidgeted 
throughout the interview, and squirmed in his seat.  Speech 
was mildly pressured and halting, but there was no flight of 
ideas, or loosening of associations.  The mood was anxious 
and depressed, as was the affect.  He denied hallucinations, 
expressed no clearly identifiable delusions, denied homicidal 
or suicidal thoughts, was precisely oriented to person, 
place, situation and time, and his remote, recent and 
immediate recall were adequate.  He was estimated to be of 
average intelligence, and his judgment to avoid common danger 
was adequate.  Abstracting ability was adequate, and insight 
was good.  In the examiner's opinion, the veteran gave a 
five-year history of symptoms consistent with PTSD.

In a June 1996 statement, the Assistant Chief of the 
Psychiatry Service at a VA Mental Hygiene Clinic indicated 
the following:

I have been treating [the veteran] since 
October, 1985 for P[TSD].  He has had 
chronic difficulties with recurrent 
nightmares, inability to sustain 
interpersonal relationships, and an 
associated mood disorder.  He has had 
psychotic decompensations with his 
illness and has severe industrial 
limitations.

He has a great deal of difficulty around 
the time of the anniversary of 
significant traumatic events in Vietnam 
each year to the point of becoming nearly 
incapacitated for 1-2 months.  He has 
required high dosages of psychotropics to 
remain outside the hospital.  His 
prognosis is considered poor.

Records produced during the veteran's March/April 1997 VA 
admission reveal that the veteran received medical treatment 
also for psychiatric symptoms.  According to one of these 
records, dated in April 1997, the veteran, a patient with 
congestive heart failure (CHF), had become agitated, 
complaining of visual hallucinations, and lacking orientation 
as to time and place, although he was aware that he had been 
admitted because of his heart.  According to the subscribing 
physician, "[t]he presenting picture is one of delirium 
probably related to CHF and meds."  Delirium, secondary to 
physical problems, was diagnosed, and it was noted that he 
would probably need to "stay here until delirium clears."

Another April 1997 VA medical record, produced 15 days after 
the above record, reveals that the veteran had "improved 
since his admission," although he continued to exhibit 
difficulties with attention and concentration tasks, as well 
as with his recent and remote memory.  Functionally, he was 
doing well, as it was noted that "[h]e answered two 
[telephone] calls while we interviewed him."  He did not 
have any suicidal or homicidal thought, and had some insight 
into his belief that there were "deer in the backyard."  He 
did not wish a transfer to psychiatry for further 
observation/resolution of his mental status, and it was noted 
that he was ready to be discharged.  The impressions were 
listed as (1) delirium due to recent CHF, resolving, and (2) 
no symptoms of PTSD.

The report of the above mentioned July 1997 VA mental 
disorders examination, which was conducted at a time when the 
service-connected PTSD was rated as 30 percent disabling, the 
contents of which were one of the RO's bases for granting the 
current rating of 50 percent, reveals an individual who 
served in combat in Vietnam between 1965 and 1967, sustaining 
a gunshot wound to his chest at that time.  The veteran 
reported that, after service, he worked with a trucking 
company, helping keep their trucks in "workable condition," 
later becoming a high pressure welder, an occupation that he 
continued for 23 years.  However, due to an acute onset of 
dreams, nightmares, anxiety, depression, crying spells and 
insomnia about 12 years prior to this examination, he had had 
to quit his job as a welder, had been a VA patient ever 
since, and had been hospitalized at least a couple of times 
due to exacerbation of symptoms, including dreams about 
killing people.

According to the above report, the veteran reported that he 
currently slept about two to three hours per night, being 
awakened by dreams and nightmares, and waking up in cold 
sweats.  He complained of general anxiety, which was 
incapacitating to the extent that he needed someone from his 
family to be around him.  He also reported crying spells for 
no reason, as well as episodes of depression. He denied any 
feelings of hopelessness or helplessness, and stated that he 
continuously tried to get better, specifically indicating 
that he would like for his children to be around him more, 
and being able to provide better for them.  He denied any 
suicidal ideations, ruling them out as an option, due to his 
religious background.  He also denied any homicidal thoughts, 
and reported no history of violence.

The above report also reveals complaints of auditory 
hallucinations, in the form of hearing his name being called, 
as well as visual hallucinations, in the form of seeing deer 
in the bushes around his house.  The frequency of these 
hallucinations had decreased since his surgery for 
constrictive pericarditis, and the examiner said in this 
regard that "to me it appears to be the result of delirium 
caused by constrictive pericarditis rather than stemming from 
his post-traumatic stress disorder."  The medical problems 
of the veteran were reported as including status post 
constrictive pericarditis, chronic low back pain, chronic 
obstructive pulmonary disease, status post pacemaker, peptic 
ulcer disease, and CHF.   Regarding the veteran's social 
history, the examiner noted that the veteran reported a very 
stable marriage of 31 years, with a very caring wife, and two 
sons, ages 22 and 19, who were doing well.  He denied any 
substance abuse or any legal problems, and stated that he did 
drink alcohol.  He said that "financial problems are 
there," and described them to be one of the reasons why he 
would like assistance from the U.S. Government "for the 
services that he rendered while in Vietnam."

The above report further reveals that, on mental status 
examination, the veteran was appropriately dressed for the 
occasion, was cooperative, and gave the information freely.  
He exhibited a pleasant demeanor, and no abnormal involuntary 
movements were elicited.  Psychomotor activity was described 
as neutral, speech was normal in rate, rhythm, and amount, 
and there was no evidence of any thought disorder like 
looseness of association or flight of ideas.  Regarding 
thought content, he did report previous auditory and visual 
hallucinations, and stated that ever since his cardiac 
surgery he had not had those experiences and now, looking 
back, he believed that the hallucinations were related to his 
heart condition.  He did report intrusive memories during the 
daytime, as well as the dreams and nightmares about his 
Vietnam experiences at night.  He denied, however, any 
suicidal or homicidal ideations, and no ideas of references 
were elicited.  The mood was anxious and depressed, the 
affect was appropriate to the speech content, with good 
range, and he demonstrated a good sense of humor.

Additionally, the July 1997 VA mental disorders examination 
report reveals that, on cognitive exam, the veteran was alert 
and oriented to time, place, person and situation.  His 
ability to remember three words immediately and at five 
minutes was intact, since he recalled all three words at five 
minutes.  He was able to spell the word "world" both 
forwards and backwards, but had difficulty with subtracting 
serial sevens, although it was clarified that he had an 
eighth-grade level of education.  His "ability to extract 
the proverbs" was good, and he abstracted the proverb "do 
not judge a book by its cover" very well.  His insight into 
his psychiatric problems was fair to good, his judgment was 
also good, "under the current circumstances," and his 
intelligence was estimated to be average, from the interview 
and the use of his vocabulary.  The pertinent impression was 
listed as follows:

The [veteran] meets the criteria for 
[PTSD].  Estimated disability from [the 
PTSD] is mild to moderate.  Total 
functional disability from his 
psychiatric and medical conditions seems 
to be in the moderate to severe range.

According to the three-page July 1997 VA psychiatric 
consultation record referred to earlier in this decision, the 
veteran reported flashbacks, said that he was scared to stay 
by himself, that he cried for no reason, and that he had bad 
dreams that did not let him sleep.  These symptoms had been 
going on for the past 12 years, after doing well for 23 
years, during which time he had worked as a high pressure 
welder.  The dreams and flashbacks were about his experiences 
in Vietnam in the late 1960's, and they involved seeing dead 
bodies getting up and going after him.  The veteran also 
described the event in which he sustained a gunshot wound to 
the chest, while helping to get wounded and dead people 
"out." Currently, he said that he felt like crying when 
thinking about Vietnam.

According to the above record, the veteran said that he had 
never turned to drink, and that he had never mistreated 
anyone or had any trouble with his wife or family, which he 
loved.  He stated that he had a few good friends and that, 
while he stayed to himself, he went to church "every time 
the doors open, unless I'm sick."  He loved to fish, and 
used to love to hunt, which he didn't do whenever he was 
having trouble.  He went to barbecues, mowed the yard and 
watched TV, a lot of which reminded him of Vietnam.  He tried 
to forget about Vietnam when he could, and thought about it 
"little during [the] day, but mainly in dreams at night."  
If a helicopter flew over, he thought of Vietnam, but said 
and did nothing about it.  He was currently taking medicine 
that seemed to help.  The diagnosis was listed as anxiety 
disorder, not otherwise specified, with depressive symptoms, 
as well as "[s]ymptoms of PTSD, but not PTSD."

The record also contains an August 1997 VA psychometric 
testing report, according to which the veteran, although 
cooperative, indicated that he could not see well enough to 
read the test items, due to poor vision and swelling in the 
face, for which reason he was administered the test verbally, 
which in turn meant that "the validity of the data obtained 
in this evaluation cannot be determined."  Nevertheless, it 
was noted that the results, which included data suggestive of 
symptoms within the range of those frequently reported by 
combat veterans diagnosed with PTSD, were "not inconsistent 
with a diagnosis of PTSD."

Finally, partially-legible VA outpatient medical records 
dated in June, August and November 1998 reveal mental health 
consultations due to a mildly dysphoric mood, and the 
examiner's comments to the effect that the veteran was 
stable, while a VA discharge summary reflecting a March/April 
1998 four-day admission for a liver spleen scan and an 
echocardiogram reflects only a past medical history including 
PTSD with anxiety and depression, but no particular 
complaints of PTSD symptomatology.

As shown above, the veteran has a clear diagnosis of PTSD, 
and the record reflects that he has been suffering from this 
disability for several years now.  The question to be 
resolved at this time is whether the PTSD symptoms warrant a 
rating exceeding 50 percent in the present case.  The record 
does not support such a conclusion because, while a VA 
psychiatrist indicated in June 1996 that the veteran's 
disability was productive of "severe industrial 
limitations," one of the two mental health specialists who 
examined the veteran more recently in July 1997 felt that the 
disability was productive of only mild to moderate 
impairment, while the other specialist went further in 
expressing his opinion to the effect that the veteran does 
have symptoms of PTSD, "but not PTSD."  These two 
specialists' opinions are fully supported by the 
preponderance of the pertinent evidence of record, none of 
which reveals an individual whose social and industrial 
capabilities are severely or totally impaired, nor an 
individual with symptoms including, for example, obsessional 
rituals, intermittently illogical, obscure, or irrelevant, 
speech, impaired impulse control, spatial and/or time 
disorientation, persistent delusions or hallucinations, 
grossly inappropriate behavior, memory loss, etc., as 
required for ratings of 70 and 100 percent. 

In reaching the above finding, the Board has taken into 
consideration all the evidence of record that is pertinent to 
this matter, to include several lay statements from the 
veteran's spouse, acquaintances and neighbors that were 
submitted in April 1997, supporting the veteran's contention 
regarding the current impairment level caused by the service-
connected PTSD.  None of these individuals, however, has 
claimed, nor shown, that he/she is a medical expert, with the 
standing to provide medical opinions, although, as lay 
persons, much of what they have described as observing is 
within their competence to report.  Nevertheless, while their 
statements are deemed credible, as well as probative in some 
respects, when balanced with the rest of the evidence in the 
files, particularly the medical evidence descriptive of the 
current severity of the service-connected condition, they 
fail to support a finding that the current symptomatology is 
more than 50 percent disabling.

In view of the above, the Board concludes that a disability 
evaluation in excess of 50 percent for the service-connected 
PTSD is not warranted at this time.

Additionally, the Board notes that the record shows that the 
RO has already considered the question of a possible referral 
of the above matter to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999), and has decided that such a referral is 
not warranted in this particular case.  The cited regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board agrees with the 
RO's determination to the effect that a referral for extra-
schedular consideration is not warranted in the present case, 
due to the lack of a reasonable basis for further action on 
this matter.  See, VAOPGCPREC. 6-96 (1996).


ORDER

1.  Service connection for constrictive pericarditis, claimed 
as secondary to service-connected residuals of gunshot wounds 
to the right pleural cavity and Muscle Group II (anterior and 
posterior thorax), is denied.

2.  A disability evaluation in excess of 50 percent for the 
service-connected  PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

